Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Zandsteeg et al. (WO 2017/148941 A1)(Hereinafter referred to as Zandersteeg).
Zandersteeg teaches utilizing hairstyle models and scanning a user to create a model of the user and mapping the model to be able to create an actual hair cut (A data representation of a model haircut/hairstyle involves for instance a head topology map and a corresponding hair topology map. A head topology map may involve a three-dimensional representation of the (haired) head portion. A hair topology map may involve a corresponding length representation of the hair at the head portion. As a result, a desired hair length at certain point of the head is known. More generally, a point cloud or mesh may be provided which sufficiently describes the model haircut/ hairstyle by a plurality of data sets involving positional data and associated hair property data. For illustrative purposes, aspects and embodiments of the present disclosure primarily address head hair (scalp hair) cutting and styling. However, this does not exclude an application in the field of facial hair (beard) grooming and total body grooming including intimate hair styling. Further, human hairstyling but also animal hairstyling may be addressed. see page 3, lines 5-15)( Hence, when the device 20 is moved along the subject's 12 scalp, an actual shape of the head or scalp of the subject 12 is sampled, captured or scanned. In this way, a model of the actual shape of the to-be-treated portion of the subject 12 may be obtained. see page 13, lines 21-24)( Generally, a relocating offset 150 may be derived and applied to the hairstyle model which may for instance trigger a relocation of a model hairline. See page 17, lines 26-27)
Zandersteeg is silent to the limitations “the source hair groom data comprising information on strands indicative of shapes of strands of hair and a hair mask indicative of a region on a head of the source virtual avatar where the strands of hair are to be generated” of claim 1 when read in light of the rest of the in claim 1 and thus claim 1 is allowed.

Claim 17 contains similar subject matter to claim 1 in merely a different form and is allowed for the same reasons recited above.

Claims 2-13 are allowed because they depend on an allowed claim.

Zandersteeg is silent to the limitations “transferring a target hairline of the target virtual avatar to the adjusted source mesh to account for a difference between the target hairline of the target avatar and a source hairline of the source avatar to provide hairline-adjusted hair groom data;” of claim 14 when read in light of the rest of the limitations in claim 14 and thus claim 14 is allowed.
Claim 18 contains similar subject matter to claim 14 in merely a different form and is allowed for the same reasons recited above.

Zandersteeg is silent to the limitations “ performing a vertex morph based at least partly on the first mesh and the second mesh to provide a first morphed mesh and first morphed hair groom data;” of claim 15 when read in light of the rest of the limitations in claim 15 and thus claim 15 is allowed.
Claim 19 contains similar subject matter to claim 15 in merely a different form and is allowed for the same reasons recited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611